Exhibit 99.1 DeAnne Gabel Director - Investor Relations Investor Update Issue Date:July 22, 2010 This investor update provides information on Continental's guidance for the third quarter and full year 2010, as well as certain historical information pertaining to the second quarter of 2010 on a standalone basis, and does not take into account any changes that could result from the proposed merger with United. Advanced Booked Seat Factor (Percentage of Available Seats that are Sold) Compared to the same period last year, for the next six weeks, mainline domestic advanced booked seat factor is down 1 to 2 points, mainline Latin advanced booked seat factor is down 2 to 3 points, Transatlantic advanced booked seat factor is flat to up 1 point, Pacific advanced booked seat factor is up 10 to 11 points, and regional advanced booked seat factor is flat to down 1 point. Last year at this time, due to declining business mix and weakness in leisure yields, the Company made more domestic leisure inventory available for sale earlier in the booking curve.This year the Company has seen a modest improvement in business demand and stronger leisure yields and, therefore, has returned to a more normal management of its domestic leisure inventory, thus affecting the domestic booking curve. For the third quarter of 2010, the Company expects both its consolidated and mainline load factors to be flat to up slightly year-over-year (“yoy”) compared to the same period in 2009. Unrestricted Cash, Cash Equivalents and Short Term Investments Balance The Company anticipates ending the third quarter of 2010 with an unrestricted cash, cash equivalents and short-term investments balance of approximately $3.5 billion. Cargo, Mail, and Other Revenue The Company's Cargo, Mail, and Other Revenue for the third quarter of 2010 is expected to be between $370 and $380 million. Available Seat Miles (ASMs) 2010 Estimate Year-over-Year % Change 3rd Qtr. Full Year Mainline Domestic (1.6%) (1.5%) - (0.5%) Latin America 0.1% 3.5% - 4.5% Transatlantic 3.4% (0.5%) - 0.5% Pacific 0.9% 4.5% - 5.5% Total Mainline 0.2% 0.5% - 1.5% Regional 0.2% (0.5%) - 0.5% Consolidated Domestic (1.1%) (1.0%) - 0.0% International 1.8% 1.5% - 2.5% Total Consolidated 0.2% 0.5% - 1.5% The Company’s international capacity increase is primarily due to the run-rate of international routes added in 2009 and the restoration of the Company's full schedule to Mexico following its capacity pulldown last year related to H1N1. Load Factor 3rd Qtr. 2010 (E) Full Year 2010 (E) Domestic 86% - 87% 84% - 85% Latin America 82% - 83% 80% - 81% Transatlantic 87% - 88% 82% - 83% Pacific 83% - 84% 80% - 81% Total Mainline 85% - 86% 82% - 83% Regional 80% - 81% 78% - 79% Consolidated 85% - 86% 82% - 83% Continental's month-to-date consolidated load factor is updated daily and can be found on www.continental.com on the Investor Relations page under the About Continental menu. CASM Mainline Operating Statistics 2010 Estimate (cents) 3rd Qtr. Full Year CASM - - Special Items per ASM (a) CASM Less Special Items (b) - - Aircraft Fuel & Related Taxes per ASM CASM Less Special Items and Aircraft Fuel and Related Taxes (c) - - CASM Consolidated Operating Statistics CASM - - Special Items per ASM (a) CASM Less Special Items (b) - - Aircraft Fuel & Related Taxes per ASM CASM Less Special Items and Aircraft Fuel and Related Taxes (c) - - (a) Special items include special charges and merger-related costs. Special items for the six months ended June 30, 2010, which are included in the full year estimates above, consist of $6 million of aircraft-related charges, net, $10 million of severance and other, and $18 million of merger-related costs. (b) Cost per available seat mile less special items is computed by dividing operating expenses excluding special items by available seat miles. These financial measures provide management and investors the ability to measure and monitor Continental's performance on a consistent basis. (c) Cost per available seat mile less special items and aircraft fuel and related taxes is computed by dividing operating expenses excluding special items and aircraft fuel and related taxes by available seat miles.This statistic provides management and investors the ability to measure and monitor Continental's cost performance absent special items and fuel price volatility.Both the cost and availability of fuel are subject to many economic and political factors beyond Continental's control. Second Quarter 2010 Domestic Performance on a Hub-by-Hub Basis 2nd Qtr 2010 Year-over-Year Change Capacity Traffic Load Factor New York Liberty (2.1%) (0.5%) 1.4pts Transcon* (0.5%) 1.1% 1.4pts Houston 1.2% 1.1% (0.1pts) Cleveland (5.4%) (3.7%) 1.5pts *subset of New York Liberty Selected Expense Amounts (Consolidated Expense) ($Millions) 2010 Estimate Amounts 3rd Qtr Full Year Aircraft Rent $ $ Depreciation & Amortization $ $ Net Interest Expense* $ 87 $ *Net Interest Expense includes interest expense, capitalized interest and interest income. Pension Expense and Contributions As of July 21, 2010, the Company has contributed $112 million to its tax-qualified defined benefit pension plans.The Company’s remaining minimum funding requirements for calendar year 2010 are $33 million. The Company estimates that its non-cash pension expense will be approximately $215 million for 2010.This amount excludes non-cash settlement charges related to lump-sum distributions.Settlement charges are possible during 2010, but the Company is not able at this time to estimate the amount of these charges. Variable Compensation Continental has granted profit based restricted stock unit ("RSU") awards pursuant to its Long-Term Incentive and RSU Program. Expense for these awards is recognized ratably over the required service period, with changes in the price of the Company's common stock and the payment percentage (which is tied to varying levels of cumulative profit sharing) resulting in a corresponding increase or decrease in "Wages, Salaries, and Related Costs" in the Company's consolidated statements of operations. The closing stock price of $22.86 on July 16, 2010 was used in estimating the expense impact of the awards for the Company's 2010 cost estimates included herein. Based on the Company's current assumptions regarding payment percentages and the cumulative profit sharing targets to be achieved pursuant to the awards, the Company estimates that a $1 increase or decrease in the price of its common stock from July 16, 2010 will result in an increase or decrease of approximately $2 million in Wages, Salaries, and Related Costs attributable to the awards to be recognized in the third quarter 2010. For more information regarding these awards, including performance periods and how the Company accrues for the awards, see the Company's 2009 Form 10-K. Fuel Hedges - As of July 16, 2010 As of July 16, 2010, the Company's projected consolidated fuel requirements were hedged as follows: Maximum Price Minimum Price % of Expected Consumption Weighted Average Price (per gallon) % of Expected Consumption Weighted Average Price (per gallon) Third Quarter 2010 WTI crude oil swaps 22
